UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5017


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN HENRY WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00101)


Submitted:    June 9, 2009                  Decided:   June 22, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M.   Timothy   Porterfield,   Charlotte, North Carolina,  for
Appellant.   Gretchen C. F. Shappert, United States Attorney,
David A. Brown, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John     Henry       Walker     pled    guilty    to     making       false

statements to a financial institution and aiding and abetting

(Counts 1-3); tax evasion and aiding and abetting (Counts 4-8);

and making false statements to federal agents (Count 9).                           At the

sentencing         hearing,     the    district      court     overruled          Walker’s

objections     to     the     following      enhancements:      (1)    the    tax    loss

amount of over $400,000, under U.S. Sentencing Guidelines Manual

(“USSG”) §§ 2T1.1(a)(1), 2T4.1(H) (2006), resulting in a base

offense level of 20; (2) a two-level increase for failing to

report more than $10,000 of income from an illegal source, under

USSG § 2T1.1(b)(1); and (3) a two-level increase for abusing a

position of trust, under USSG § 3C1.1.                   Walker’s resulting total

offense level was twenty-four, which, with a criminal history

category of I, resulted in a sentencing range of 51-63 months of

incarceration.          The    court      imposed    a   sentence     of    sixty-three

months of incarceration: sixty-three months each for Counts 1-3,

and   sixty    months       each    for     Counts   4-9.      All    sentences      were

imposed to run concurrently.

              On    appeal,     Walker       again   contests    the       above    three

sentencing enhancements.               We review Walker’s sentence under a

deferential        abuse-of-discretion            standard.      Gall        v.    United

States, 552 U.S. 38, __, 128 S. Ct. 586, 590 (2007).                              We find

Walker has alleged no procedural or substantive error in the

                                              2
district court’s sentence.         Id. at 597; United States v. Pauley,

511 F.3d 468, 473-74 (4th Cir. 2007).                   Moreover, we find no

clear error in the district court’s factual findings that the

enhancements were supported by a preponderance of the evidence

presented at the sentencing hearing.                  United States v. Allen,

446 F.3d 522, 527 (4th Cir. 2006).

              Accordingly, we affirm Walker’s sentence.                We dispense

with   oral    argument    as    the    facts   and    legal    contentions     are

adequately     presented    in    the    materials     before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         3